Title: To John Adams from John Roberts, 29 May 1798
From: Roberts, John
To: Adams, John



Easton, Maryland. 29 May 1798

At a Meeting of the Justices, the grand and petit Jurors, and the Officers of Talbot County Court, and of a numerous and respectable Body of the people of the County, assembled at Easton, on the twenty ninth day of May in the year seventeen hundred and ninety eight, in pursuance of previous Notice, for the purpose of considering the Situation of their public Affairs, and of expressing their Sentiments concerning them, John Roberts Esquire was unanimously chosen Chairman; and Nicholas Hammond, William Perry, William Hayward, Thomas James Bullitt, John Leeds Bozman, Samuel Chamberlaine, Hugh Sherwood, John Hughes and Perry Benson Esquires were appointed a Committee to prepare an Address to the President of the United States, in approbation of his Conduct in his Negociations with the Republic of France, and declaring the Determination of the people to support the Government, and the Rights and Independence, of their Country.—
Whereupon the Committee retired; and after some time returned, and reported the following Address; which was twice read, and unanimously adopted.
To the President of the United States.—
Sir,
The People of Talbot County in the State of Maryland, impressed, in common with their fellow-Citizens, with a lively sense of the critical Situation of their public Affairs, feel it a Duty which they owe to their Country and themselves to address to you the Sentiments which the present occasion has inspired.
We had hoped that the Moderation, Wisdom and Justice, with which the Executive Government of the United States hath conducted itself in its relations with foreign Powers, would have secured us from a participation in the War which has desolated Europe: It is therefore with extreme Concern that we view the alarming Position in which the Nation is placed by the rapacious Avarice and destructive projects of those, who tyrannize over the people of France. But in the midst of this Concern we derive abundant Consolation from reflecting, that the Measures, which you have pursued for removing Subsisting Differences with the French Republic, have proceeded from a liberal and sincere disposition to restore harmony, and preserve the important Interests of the United States, without sacrificing the Honor or Sovereignty of their Government, and were ably and wisely calculated to attain these Ends, had your Negociations been reciprocated with that Spirit of Reconciliation and Friendship which her public Agents have so often, but so perfidiously professed. We feel the keenest Indignation in perceiving that these Advances have been treated with unmerited Contempt; and that the Ambitious Directors of that Government, wholly abandoning the immutable Principles of Justice, and equally disregarding the Law of Nations and the faith of Treaties, have wantonly persisted in accumulating Injuries upon the Commerce and Persons of our Citizens, and in Vilifying, by the most scandalous Insults, the Executive Authority of the United States.—
In such a State of Things it becomes indispensably necessary for a free people to express their feelings, and to vindicate their Rights: And while we declare our entire Confidence in your Wisdom and Integrity, we assure you, Sir, of our Determination to support every Measure, which the present Crisis may demand, at the hazard of our Lives and Fortunes, and to destroy those Malignant Hopes which have been entertained from a vain Belief that the people of this Country are at variance with their Government.—
Animated as we are by the Love of Peace, it is not without reluctance that we contemplate the Calamities of War: But resolved to maintain the Rights and Independence of our Country, without the enjoyment of which, Peace would be only Vassallage, we are fully prepared to await the Events which may befall us; and if recourse must be had to Arms, we shall trust, under divine providence, to the Justice of our Cause: And under such Auspices we are confident that the Issue will be fortunate; and be rendered glorious by the Wisdom and Patriotism of the Government, and by the Courage and Virtue of the People.—
Signed by Order of the Meeting.

John RobertsChairman